                                                                                     FILED
                                                                              2019 DEC 17 PM 1:18
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT
                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CALVIN DONALD OSTLER, as personal
  representative of the Estate of Lisa Marie
  Ostler,

  Plaintiff,                                           MEMORANDUM OPINION AND
                                                      ORDER DENYING DEFENDANT'S
  v.                                                 SHORT FORM DISCOVERY MOTION
                                                        TO ORDER PRODUCTION OF
  HOLLY PATRICE HARRIS, ZACHARY
                                                     RELEVANT MENTAL HEALTH AND
  PAUL FREDERICKSON, TODD ALLAN
                                                           THERAPY RECORDS
  BOOTH, TODD RANDALL WILCOX,
  M.D., RONALD PAUL SEEWER, JR.,
  BRENT LEE TUCKER, and SALT LAKE
  COUNTY, a political subdivision of the State
  of Utah,
                                                               Case No. 2: 18-cv-00254
  Defendants.


                                                               Judge: Bruce S. Jenkins



        Before the court is Defendants' (Holly HaTI'is, Zachary Frederickson, Todd Booth, Todd

Wilcox, Ronald Seewer, Jr., Brent Tucker, and Salt Lake County) (collectively, "Defendants")

Short Form Discovery Motion to Order Production of Relevant Mental Health and Therapy

Records from the decedent Lisa Ostler ("Ms. Ostler"). ECF No. 143. The Estate of Ms. Ostler

("Plaintiff') filed an objection. ECF No. 149. After the Motion was fully briefed and oral

argument was heard on May 6, 2019, with Ross Anderson and Walter Mason appearing for

Plaintiff and Jacque Ramos and Bridget Romano appearing for Defendants, the court ordered

Lisa Ostler' s mental health and psychotherapy records to be sent directly to the court for in

camera review. Accordingly, the court is now in receipt of Ms. Ostler's mental health records



                                                 1
dating from 2007 to 2016. After reviewing Ms. Ostler's mental health records and considering

the written and oral arguments as well as the relevant law, the court hereby DENIES the Motion.

                                         BACKGROUND

          Defendants are seeking the mental health records of the patient, Ms. Ostler. Defendants

argue that Ms. Ostler' s mental health records should be produced in discovery because they are

relevant and because Plaintiff put Ms. Ostler' s mental state directly in issue thereby waiving her

psychotherapist-patient privilege in the records. ECF No. 143 at 2-3. In response, Plaintiff

asserts that Ms. Ostler's records are privileged. ECF No. 149 at 2. Plaintiff further argues that

Plaintiff did not waive the privilege by alleging that Ms. Ostler experienced mental suffering as a

result of Defendants' neglect. Id On May 24, 2019, the court ordered that Ms. Ostler's mental

health records be provided to the court for an in camera review. ECF No. 159.

                                           DISCUSSION

          Rule 26(b)(1) of the Federal Rules of Civil Procedure defines the scope of permissible

discovery. Fed. R. Civ. P. 26(b)(l). Rule 26 permits discovery regarding any nonprivileged

matter that is relevant to any party's claim or defense and proportional to the needs of the case.

Id


     I.      Privilege

     "[C]onfidential communications between a licensed psychotherapist and her patients in the

course of diagnosis or treatment are protected from compelled disclosure under Rule 501 of the

Federal Rules of Evidence." Jaffee v. Redmond, 518 U.S. 1, 15 (1996). In Jaffee, the Supreme

Court explicitly stated that the psychotherapist-patient privilege could be waived but declined to

define the contours of the waiver, instead leaving it to lower courts to craft a rule of waiver.

Awalt v. Marketti, 287 F.R.D. 409,416 (N.D. Ill. 2012) (citing Jaffee, 518 U.S. at 15 n. 14).


                                                  2
However, the Supreme Court in Jaffee explicitly rejected the balancing test used in lower courts

that balanced the patient's privacy interests with the evidentiary need for disclosure. Jaffee, 518

U.S. at 16. The Court further emphasized, "Making the promise of confidentiality contingent

upon a trial judge's later evaluation of the relative importance of the patient's interest in privacy

and the evidentiary need for disclosure would eviscerate the effectiveness of the privilege." Id.

       For a psychotherapist-patient privilege to exist, the patient must have an expectation that

the communications with the psychotherapist will remain private and not be disclosed to others.

Scott v. Edinburg, 101 F. Supp. 2d 1017, 1020 (N.D. Ill. 2000). In recognizing the privilege

between psychotherapists and patients, the Supreme Court noted, "Like the spousal and attorney-

client privileges, the psychotherapist-patient privilege is 'rooted in the imperative need for

confidence and trust."' Jaffee, 518 U.S. at 10 (quoting Trammel v. United States, 445 U.S. 40,

51, (1980)).


        Defendants argue that Plaintiff cannot maintain an expectation of privacy in the records.

ECF No. 143 at 2-3. To support this proposition, Defendants cite to Estate of Turnbow v. Ogden

City, in which certain mental health records of police officers were deemed admissible because

the officers did not have an expectation of privacy in their records. Estate of Turnbow v. Ogden

City, 254 F.R.D. 434, 437-438 (D. Utah 2008). For two of the police officers in Turnbow, the

court found that because some of the counseling sessions were prepared as part of pre-

employment evaluations and it was clear to the officers that the records would be disclosed to

their employers, the officers did not have an expectation of privacy in those records. Id. For

another officer, the court found that because a letter prepared as part of a PTSD interview was

disclosed to a third party, the letter was not privileged. Id. Conversely, other counseling sessions




                                                  3
not mandated by the police department or disclosed to third parties were privileged and were not

discoverable, despite the potential relevance of the records to the case. Id.


          The court finds Ms. Ostler had an expectation of privacy in her therapy sessions. Ms.

Ostler did not seek out the counseling sessions at the direction of an employer. There is no

indication from the record that Ms. Ostler had any expectation other than that the counseling

sessions would remain confidential. Thus, Ms. Ostler had a privilege in her records.


    II.      Waiver


          Defendants argue that the privilege in Ms. Ostler's records was waived. ECF No. 143 at

3. Lower courts have found two kinds of waiver: express and implied. See Koch v. Cox, 489 F.3d

384, 388-92 (D.C. Cir. 2007).


          A. Express Waiver


          Courts have found express waiver may be effectuated upon written consent. Tavares v.

Lawrence & Mem'l Hosp., No. 3:ll-CV-770 CSH, 2012 WL 4321961, at *4 (D. Conn. Sept. 20,

2012). Defendants do not argue that Ms. Ostler expressly waived the privilege in her records. See

ECF No. 143. However, the court notes that Ms. Ostler did not sign a waiver in any of her

records. Thus, Ms. Ostler did not expressly waive her privilege.


          B. Implied Waiver


          Defendants also argue that because Plaintiff has put Ms. Ostler' s mental state in issue, the

Plaintiff has waived Ms. Ostler's privilege in her mental health records. ECF No. 143 at 3. When

a plaintiff seeks damages for emotional distress or alleges a specific mental or psychiatric injury



                                                    4
or disorder as a result of defendant's wrongful conduct, the patient's mental state may be put in

issue. 1


           Federal Courts have adopted three different approaches to ascertaining whether the

privilege has been waived: broad, middle, and narrow. Koch v. Cox, 489 F.3d 384, 390 (D.C. Cir.

2007). Under the broad approach, a plaintiff waives privilege simply by making a claim for

emotional distress damages. Awalt, 287 F.R.D. at 417. Under the narrow approach, the plaintiff

must offer expert testimony about their emotional distress or put the substance of the

communications with the psychotherapist directly in issue to waive the privilege. Id. Under the

middle ground approach, claims for "garden variety" emotional distress damages, or in other

words emotional distress damages claims that are "limited to those that naturally flow from the

defendants' alleged misconduct" do not put the patient's mental state in issue and do not waive

the privilege. Awalt, 287 F.R.D. at 418. In other words, a garden variety emotional distress claim

is "no more than an attempt to recover for the generalized insult, hurt feelings and lingering


1 See   Fisher v. Sw. Bell Tel. Co., 361 F. App'x 974, 978 (10th Cir. 2010) (aff'gNo. 07-CV-433, 2008 WL

11383476, at *3 (N.D. Okla. Oct. 29, 2008), affirming the lower court's ruling that plaintiffs claim for damages for

mental anguish, pain and suffering, extreme emotional distress and resulting psychological impairment placed

plaintiffs mental state in issue such that her mental health records were discoverable). The court recognizes that

some courts in other districts are citing to Fisher to support the proposition that a plaintiff waives privilege merely

by making a claim for emotional distress damages. However, upon further review, the court notes that the IO'h

Circuit in Fisher agreed with the lower comt's ruling, in which the plaintiff made claims for extreme emotional

distress (e.g. depression, anger, hopelessness, isolation, loss of self-esteem, sleeplessness, anxiety, mistrust, etc.) and

resulting psychological conditions that lingered long after the defendant's alleged wrongful conduct. Plaintiffs

claims in the lower court were sufficient to find waiver. That case is readily distinguished from the case at hand, in

which the plaintiff merely asserts emotional and mental pain at the time that Ms. Ostler died.



                                                            5
resentment which anyone could be expected to feel ifhe or she were the recipient of [the harm]."

Thiessen v. Gen. Elec. Capital Corp., 178 F.R.D. 568,569 (D. Kan. 1998).


           The middle ground approach is the majority approach. Awalt, 287 F.R.D. at 417. The

Tenth Circuit does not appear to have spoken on this issue after Jaffee, and lower courts in the

circuit have adopted varying approaches. 2


           The court finds that Plaintiff has not put Ms. Ostler' s psychological state at issue by

making a claim for emotional distress damages. Emotional distress is often used as an umbrella

term to generally describe a plaintiffs specific allegations of harm. As such, the court must

inquire into the specific facts of a claim for emotional distress damages to determine whether the

plaintiff has put the patient's psychological state at issue. 3 Awalt, 287 F.R.D. at 417.




2   See, e.g., Castillo v. Villa, No. CV 15-344, 2016 WL 10592207, at *8 (D.N.M. Jan. 22, 2016) (finding plaintiff

waived the psychotherapist-patient privilege "by alleging considerably more than garden variety emotional

distress."); Kearv. Kohl's Dep 't Stores, Inc., No. 12-CV-1235, 2013 WL 3088922, at *3 (D. Kan. June 18, 2013)

(finding that garden variety emotional distress damages can exempt a plaintiff from disclosing information protected

under psychotherapist-patient privilege); Carbajal v. Warner, No. I0-CV-02862, 2013 WL I 129429, at *5 (D. Colo.

Mar. 18, 2013) (finding that a plaintiff waives the psychotherapist-patient privilege by placing his mental health at

issue); Simpson v. University of Colorado, 220 F.R.D. 354,364, (D. Colo. 2004) (fmding that "by asserting a

specific psychological condition and offering expert testimony of her treating therapist" the patient waived the

privilege); Fox v. Gates Corp., 179 F.R.D. 303, at 305 (D. Colo. 1998) (finding that a patient's emotional distress

claims in conjunction with her ADA claims waived privilege).

3   "Emotional distress that is not garden-variety may be complex, such as that resulting in a specific psychiatric

disorder, or may be unusual, such as to disable one from working." Smith v. City of Albuquerque, No. CV 01-416,


                                                            6
       Here, Plaintiff asserts mere garden-variety claims of emotional distress. Plaintiff states

twice in the Second Amended Complaint, "As a direct and proximate result of the wrongful

conduct and deliberate indifference of the Defendants ... [Ms. Ostler] consciously suffered

severe and excruciating physical, emotional, and mental pain prior to her death." ECF No. 183,

at 70, 74. Plaintiff alleges that Ms. Ostler suffered this pain in the days leading up to and

imminently preceding her death while she was held in the Salt Lake County Metro Jail. Id.

Plaintiff makes no claim for intentional infliction of emotional distress or of complex emotional

harm. See id. Rather, Plaintiff claims that Ms. Ostler suffered the ordinary type of mental and

emotional pain that naturally stemmed from alleged neglect while suffering from a life-

threatening physical condition. Id.; ECF 149 at 3. Plaintiff does not claim that Ms. Ostler

suffered extreme or heightened pain as a result of her mental condition. See id. Nor does Plaintiff

claim that Ms. Ostler developed a psychiatric condition or disorder as a result of the alleged

neglect. See id.


        Thus, the court finds Plaintiff did not put Ms. Ostler's mental state in issue in this case by

claiming Ms. Ostler suffered emotional and mental pain in the days leading up to her death. Nor

did Ms. Ostler expressly waive her privilege or otherwise fail to have an expectation of privacy

in her mental health records. As such, Ms. Ostler's records are protected by the psychotherapist-

patient privilege and are not subject to discovery by Defendants.




2002 WL 35649946, at *5 (D.N.M. Apr. 16, 2002) (citing Ruhlmann v. Ulster County Department of Social

Services, 194 F.R.D. 445,449 n. 6 (N.D.N.Y. 2000).



                                                      7
   III.    Relevance

   Ms. Ostler's mental health records are privileged, and as such they are not subject to

discovery even if they are relevant to the case. However, the court notes that Ms. Ostler's records

are not relevant to the present matter. "Parties may obtain discovery regarding any nonprivileged

matter that is relevant to any party's claim or defense and proportional to the needs of the case."

Fed. R. Civ. P. 26(b)(l). "A request for discovery should be considered relevant ifthere is any

possibility that the information sought may be relevant to the subject matter of the action."

Snowden By & Through Victor v. Connaught Labs., Inc., 137 F.R.D. 325, 329 (D. Kan. 1991).

For mental health records, communications subject to discovery should be "brief, recent, and

directly related to issues necessarily injected into this lawsuit by the plaintiff." Dixon v. City of

Lawton, Okl., 898 F.2d 1443, 1451 (10th Cir. 1990) (emphasizing, prior to Jaffee, the importance

oflimited compelled disclosure and finding that access to the patient's records from a one-day

stay at a mental health facility one month prior to the incident was not overly broad).


    Plaintiff alleged Ms. Ostler suffered from emotional and mental pain prior to her death. ECF

No. 183 at p. 70, 74. The court finds the relevant time period in assessing Ms. Ostler's emotional

and mental pain is the time while she was held in the Salt Lake County Metro Jail, from March

29, 2016 to April 2, 2016. Defendants request ten years of Ms. Ostler's mental health records,

dating from 2007 to 2016. These records are not brief, recent, or directly related to issues

injected into the lawsuit by the Plaintiff. While there are records from 2016, none of Ms. Ostler' s

records are directly related to the mental or emotional pain Ms. Ostler allegedly suffered while in

jail. Accordingly, Ms. Ostler's mental health records are not relevant to the issues in this case.




                                                   8
                                          ORDER


      Defendants' Motion is DENIED.

IT IS SO ORDERED.

DATED this 17 th day of December, 2019.




                                   Hon. Bruce ~- ~~ s
                                               6
                                   United StatesLct Court   istrict of Utah




                                           9
